DETAILED ACTION
Claim Status
	Applicant’s amendment filed January 13, 2022 has been entered. Claims 1-17 are pending. Claims 3-4, 6-8 and 12-17 are withdrawn. Claims 1-2, 5 and 9-11 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on January 13, 2022 is acknowledged.

Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 13, 2022.

Applicant’s election without traverse of CRISPR-Cas as the nucleic acid molecule for gene editing, human endogenous Gag polypeptide as the recombinant Gag polypeptide and SEQ ID NO: 28 as the sequence for the Gag polypeptide, in the reply filed on January 13, 2022 is acknowledged.

Claims 3-4 and 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 13, 2022.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

it is not within the range of 50 to 150 words in length, it does not describe the disclosure sufficiently, and it includes phrases that can be implied, such as “disclosed herein”, and “in certain embodiments”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites, “a delivery component”. The term is not defined by the specification, nor it is an art-recognized term that leads to a ready understanding of what is being claimed. It is not readily apparent from the claim itself nor a particular definition of “delivery component” what the term encompasses. A such, one of ordinary skill in the art would not have a clear knowledge of the metes and bounds associated with the term “delivery component” as claimed.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd et al. (US 2021/0189432A1, published June 24, 2021, earliest effective filing date May 10, 2017, provided in an IDS) in view of Lu et al. (US 2021/0047375 A1, published February 18, 2021, earliest effective filing date May 1, 2018).
claim 1); wherein the recombinant endogenous Gag polypeptide is a human endogenous Gag polypeptide (the Arc protein can be a human Arc protein; paragraph [0049] (claim 5); further comprising a delivery component (Arc capsid can be produced or delivered via exosomes or extracellular vesicles made in cells; paragraph [0109]) (claim 10); wherein the delivery component comprises an extracellular vesicle (Arc capsid can be produced or delivered via exosomes or extracellular vesicles made in cells; paragraph [0109]) (claim 11). Shepherd et al. also teach that Arc functions as a repurposed Gag protein (paragraph [0137]).
Shepherd et al. lack the capsid wherein the nucleic acid molecule is for use in gene editing (claim 1), wherein the nucleic acid molecule for use in gene editing encodes or is a component involved in a CRISPR-Cas system (claim 2).
Lu et al. is directed to capsids to deliver polynucleotides to cells and describes viral like capsids (Gag nucleotide sequence comprises a nucleocapsid (NC) coding sequence and a matrix protein (MA) coding sequence; paragraph [0008]) comprising nucleic acid molecules for use in gene editing (lentivirus-like particle comprising: a) a fusion protein comprising a nucleocapsid (NC) protein or a matrix (MA) protein, and b) claim 1), wherein the nucleic acid molecule for use in gene editing encodes or is a component involved in a CRISPR-Cas system (lentivirus-like particle comprising: a) a fusion protein comprising a nucleocapsid (NC) protein or a matrix (MA) protein, and b) at least one non-viral RNA molecule, wherein the non-viral RNA sequence comprises a CRISPR-associated endonuclease mRNA, a guide RNA (gRNA), or both; paragraph [0010]) (claim 2). Lu et al. further describes that delivering CRISPR-Cas systems can be used for the treatment of disease (paragraph [0045]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the capsid described by Shepherd et al. comprising a nucleic acid molecule for use in gene editing as described by Lu et al. A person of ordinary skill in the art would have been motivated to do so in order to treat disease in subjects (Lu et al., paragraph [0045]). Additionally, Shepherd et al. teach that Arc polypeptides act as repurposed Gag proteins, and Lu et al. teach capsids comprising Gap polypeptides. Therefore, a person of ordinary skill in the art would have had a reasonable expectation of success in producing capsids comprising recombinant endogenous Gag polypeptides and nucleic acid molecules for use in gene editing as claimed.
Thus, Shepherd et al. in view of Lu et al. render obvious claims 1-2, 5 and 10-11.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-2, 5 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 14 of U.S. Patent No. US 11,129,892 B2 in view of Lu et al. 
Claims 1-3 and 14 of U.S. Patent No. US 11,129,892 B2 describe a capsid comprising a recombinant endogenous Gag polypeptide and a polypeptide, wherein the endogenous Gag polypeptide is a human endogenous Gag polypeptide of SEQ ID NO: 28.
Claims 1-3 and 14 of U.S. Patent No. US 11,129,892 B2 lack the capsid wherein the capsid comprises a nucleic acid molecule that encodes a component of a CRISPR-Cas system.
Lu et al. is directed to capsids to deliver polynucleotides to cells and describes viral like capsids (Gag nucleotide sequence comprises a nucleocapsid (NC) coding sequence and a matrix protein (MA) coding sequence; paragraph [0008]) comprising nucleic acid molecules for use in gene editing (lentivirus-like particle comprising: a) a fusion protein comprising a nucleocapsid (NC) protein or a matrix (MA) protein, and b) at least one non-viral RNA molecule, wherein the non-viral RNA sequence comprises a CRISPR-associated endonuclease mRNA, a guide RNA (gRNA), or both; paragraph [0010]) (claim 1), wherein the nucleic acid molecule for use in gene editing encodes or is a component involved in a CRISPR-Cas system (lentivirus-like particle comprising: a) claim 2). Lu et al. further describes that delivering CRISPR-Cas systems can be used for the treatment of disease (paragraph [0045]) and that the capsids can deliver protein and/or nucleic acids (paragraph [0004]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the capsid described by Claims 1-3 and 14 of U.S. Patent No. US 11,129,892 B2 comprising a nucleic acid molecule for use in gene editing as described by Lu et al. A person of ordinary skill in the art would have been motivated to do so in order to treat disease in subjects (Lu et al., paragraph [0045]). Additionally, claims 1-3 and 14 of U.S. Patent No. US 11,129,892 B2 teach endogenous Gag proteins, and Lu et al. teach capsids comprising Gap polypeptides that can deliver proteins and/or nucleic acids. Therefore, a person of ordinary skill in the art would have had a reasonable expectation of success in producing capsids comprising recombinant endogenous Gag polypeptides and nucleic acid molecules for use in gene editing as claimed.
Thus, claims 1-3 and 14 of U.S. Patent No. US 11,129,892 B2 in view of Lu et al. render obvious claims 1-2, 5 and 10-11.

Claims 1-2, 5 and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 17/382,092 in view of Lu et al. 

Claims 1-25 of copending Application No. 17/382,092 describe a capsid comprising a recombinant endogenous Gag polypeptide and a nucleic acid for gene editing, wherein the endogenous Gag polypeptide is a human endogenous Gag polypeptide of SEQ ID NO: 28.
Claims 1-25 of copending Application No. 17/382,092 lack the capsid wherein the nucleic acid molecule for gene editing encodes a component of a CRISPR-Cas system.
Lu et al. is directed to capsids to deliver polynucleotides to cells and describes viral like capsids (Gag nucleotide sequence comprises a nucleocapsid (NC) coding sequence and a matrix protein (MA) coding sequence; paragraph [0008]) comprising nucleic acid molecules for use in gene editing (lentivirus-like particle comprising: a) a fusion protein comprising a nucleocapsid (NC) protein or a matrix (MA) protein, and b) at least one non-viral RNA molecule, wherein the non-viral RNA sequence comprises a CRISPR-associated endonuclease mRNA, a guide RNA (gRNA), or both; paragraph [0010]) (claim 1), wherein the nucleic acid molecule for use in gene editing encodes or is a component involved in a CRISPR-Cas system (lentivirus-like particle comprising: a) a fusion protein comprising a nucleocapsid (NC) protein or a matrix (MA) protein, and b) at least one non-viral RNA molecule, wherein the non-viral RNA sequence comprises a CRISPR-associated endonuclease mRNA, a guide RNA (gRNA), or both; paragraph [0010]) (claim 2). Lu et al. further describes that delivering CRISPR-Cas systems can be used for the treatment of disease (paragraph [0045]) and that the capsids can deliver protein and/or nucleic acids (paragraph [0004]).

Thus, claims 1-25 of copending Application No. 17/382,092 in view of Lu et al. render obvious claims 1-2, 5 and 9-11.

Claims 1-2, 5 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-14 and 25 of copending Application No. 17/277,119 in view of Lu et al. 
This is a provisional nonstatutory double patenting rejection.
Claims 1-3, 6-14 and 25 of copending Application No. 17/277,119 describe a capsid comprising a recombinant endogenous Gag polypeptide and a nucleic acid molecule, wherein the endogenous Gag polypeptide is a human endogenous Gag polypeptide of SEQ ID NO: 28.

Lu et al. is directed to capsids to deliver polynucleotides to cells and describes viral like capsids (Gag nucleotide sequence comprises a nucleocapsid (NC) coding sequence and a matrix protein (MA) coding sequence; paragraph [0008]) comprising nucleic acid molecules for use in gene editing (lentivirus-like particle comprising: a) a fusion protein comprising a nucleocapsid (NC) protein or a matrix (MA) protein, and b) at least one non-viral RNA molecule, wherein the non-viral RNA sequence comprises a CRISPR-associated endonuclease mRNA, a guide RNA (gRNA), or both; paragraph [0010]) (claim 1), wherein the nucleic acid molecule for use in gene editing encodes or is a component involved in a CRISPR-Cas system (lentivirus-like particle comprising: a) a fusion protein comprising a nucleocapsid (NC) protein or a matrix (MA) protein, and b) at least one non-viral RNA molecule, wherein the non-viral RNA sequence comprises a CRISPR-associated endonuclease mRNA, a guide RNA (gRNA), or both; paragraph [0010]) (claim 2). Lu et al. further describes that delivering CRISPR-Cas systems can be used for the treatment of disease (paragraph [0045]) and that the capsids can deliver protein and/or nucleic acids (paragraph [0004]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the capsid described by claims 1-3, 6-14 and 25 of copending Application No. 17/277,119 comprising a CRISPR-Cas system nucleic acid molecule as described by Lu et al. A person of ordinary skill in the art would have been motivated to do so in order to treat disease in subjects (Lu et al., paragraph [0045]). Additionally, 1-3, 
Thus, claims 1-3, 6-14 and 25 of copending Application No. 17/277,119 in view of Lu et al. render obvious claims 1-2, 5 and 9.

Claims 1-2, 5 and 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 17/473,209. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-29 of copending Application No. 17/473,209 describe a capsid comprising a recombinant endogenous Gag polypeptide and a nucleic acid for gene editing encoding a CRISPR-Cas system, wherein the endogenous Gag polypeptide is a human endogenous Gag polypeptide and a vesicle delivery component.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 5 and 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/497,174 in view of Lu et al. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-12 of copending Application No. 17/497,174 lack the capsid wherein the nucleic acid molecule is for gene editing and encodes a component of a CRISPR-Cas system.
Lu et al. is directed to capsids to deliver polynucleotides to cells and describes viral like capsids (Gag nucleotide sequence comprises a nucleocapsid (NC) coding sequence and a matrix protein (MA) coding sequence; paragraph [0008]) comprising nucleic acid molecules for use in gene editing (lentivirus-like particle comprising: a) a fusion protein comprising a nucleocapsid (NC) protein or a matrix (MA) protein, and b) at least one non-viral RNA molecule, wherein the non-viral RNA sequence comprises a CRISPR-associated endonuclease mRNA, a guide RNA (gRNA), or both; paragraph [0010]) (claim 1), wherein the nucleic acid molecule for use in gene editing encodes or is a component involved in a CRISPR-Cas system (lentivirus-like particle comprising: a) a fusion protein comprising a nucleocapsid (NC) protein or a matrix (MA) protein, and b) at least one non-viral RNA molecule, wherein the non-viral RNA sequence comprises a CRISPR-associated endonuclease mRNA, a guide RNA (gRNA), or both; paragraph [0010]) (claim 2). Lu et al. further describes that delivering CRISPR-Cas systems can be used for the treatment of disease (paragraph [0045]) and that the capsids can deliver protein and/or nucleic acids (paragraph [0004]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the capsid described by claims 1-12 of copending Application 
Thus, claims 1-12 of copending Application No. 17/497,174 in view of Lu et al. render obvious claims 1-2, 5 and 10-11.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/           Primary Examiner, Art Unit 1636